As filed with the Securities and Exchange Commission on December 4, 2009 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 150 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 153 x EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): x immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Cash Management Portfolio has also executed this Registration Statement. Eaton Vance Cash Management Fund Class A Shares Class B Shares Class C Shares ^ ^ A diversified money market mutual ^ fund Prospectus Dated ^December 4, 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund ^ Summar y 2 Sales Charges ^ 7 Investment ^ Objective & Principal Policies and Risks ^ 4 Redeeming Shares ^ 8 Management and Organization ^ 4 Shareholder Account Features ^ 9 Valuing Shares ^ 5 Tax Information ^ 10 Purchasing Shares ^ 5 Financial Highlights ^ 11 This prospectus contains important information about the ^ Fund and the services available to shareholders. Please save it for reference. Fund ^ Summary Investment Objective and Principal Strategies. ^ The Funds investment objective is to provide as high a rate of income as may be consistent with preservation of capital and maintenance of liquidity. The ^ Fund currently invest ^ its assets in a separately diversified registered investment company (Cash Management Portfolio, referred to herein as the Portfolio) with the same objective and policies and managed by an affiliate of Eaton Vance Management. Permissible investments include various types of high quality, U.S. dollar denominated money market instruments of domestic and foreign issuers, such as securities issued or guaranteed by the U.S. government or its agencies and ^ instrumentalities and high-quality, short-term obligations issued by banks and corporations. The Portfolio may invest significantly in securities issued by various U.S. government-sponsored entities, such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks. While such issuers may be chartered or sponsored by Acts of Congress, their securities are neither issued nor guaranteed by the United States Treasury. The Fund offers three classes of shares. Class A shares are offered for direct purchase or in exchange for Class A shares of other Eaton Vance Funds. Class B and Class C shares only are offered in exchange for Class B and Class C shares, respectively, of other Eaton Vance Funds. Principal Risk Factors. ^ The Funds yield will change as the short-term securities in the Portfolio mature and the proceeds are reinvested in securities with different interest rates. In addition, certain events could reduce ^ the Funds income level and/or share price, such as a sharp rise in prevailing short-term interest rates; adverse developments in the banking industry, which issues or guarantees many money market securities; adverse economic, political or other developments affecting domestic and/or foreign issuers of money market securities; changes in the credit quality of issuers ; bankruptcy of an issuer ; and default by a counterparty in a portfolio transaction. An investment in ^ the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although ^ the Fund seeks to ^ maintain a net asset value of ^ $1.00 per share, there can be no assurance that it will be able to do so and it is possible to lose money by investing in ^ the Fund. ^ 2 Performance Information. The following bar chart and table provide information about the Funds performance for each of the past ten calendar years through December 31, 2008. The returns in the bar chart are for Class A shares and do not reflect a sales charge. No performance is shown for Class B and Class C shares because they had not been offered as of December 31, 2008. Although past performance is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2008, the Funds highest quarterly total return was 1.49% for the quarter ended September 30, 2000, and its lowest quarterly return was 0.06% for the quarter ended June 30, 2004. The Funds annualized current and effective yields for the seven-day period ended October 31, 2008 were 1.67% and 1.68%, respectively. For the seven-day period ended ^ November 30 , 2009, such yields were 0.00%. The Funds investment adviser has voluntarily undertaken to reimburse expenses or waive fees to the extent necessary to maintain a yield of not less than zero. This undertaking may be withdrawn at any time and is subject to recoupment. For current yield information call 1-800-262-1122. Performance is for the stated time period only; due to market volatility the Funds current performance may be lower or higher. Average Annual Total Return as of December 31, 2008 One Year Five Years Ten Years Class A shares 2.40% 2.93% 2.96% ^ Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares ^ . Shareholder Fees Annual Fund Operating Expenses (fees paid directly from your investment) Class A Class B Class C (expenses that are deducted from Fund and Portfolio assets) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering price) None None None Management Fees 0.50% 0.50% 0.50% Maximum Deferred Sales Charge (Load) (as a percentage of the lower Distribution and Service (12b-1) Fees n/a 0.90% 0.90% of net asset value at time of purchase or time of redemption) None 5.00%* 1.00% Other Expenses** % % % Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Total Annual Fund Operating Expenses 0.60% 1.50% 1.50% * When Class B shares are redeemed, they will be subject to any contingent deferred sales charge ("CDSC") to which such shares were subject prior to being exchanged into the Fund. ^ ** Other Expenses for Class B and Class C are estimated. Example. ^ This Example is intended to help you compare the cost of investing in ^ the Fund with the cost of investing in other mutual funds. ^ The Example assumes that you invest $10,000 in ^ the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. ^ The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses tables above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: ^ 1 Year 3 Years 5 Years 10 Years Class A $61 $192 $ 335 $ 750 Class B* $653 $874 $1,018 $1,547 Class C $253 $474 $ 818 $1,791 You would pay the following expenses if you did not redeem your shares: ^ 1 Year 3 Years 5 Years 10 Years Class A $61 $192 $335 $ 750 Class B* $153 $474 $818 $1,547 Class C $153 $474 $818 $1,791 * Reflects the expenses of Class A shares after eight years because Class B shares automatically convert to Class A shares after eight years. 3 Investment ^ Objective & Principal Policies and Risks ^ The Funds investment objective is to provide as high a rate of income as may be consistent with preservation of capital and maintenance of liquidity. ^ The Fund currently seeks to meet its investment objective by investing in Cash Management Portfolio, a separate open-end investment company that has the same objective and policies. ^ The Funds investment objective and policies may be changed by the Trustees without shareholder approval; as a matter of policy, however, the Trustees would not materially change the investment objective of ^ the Fund without shareholder approval. ^ Shareholders will receive 60 days notice of any material change in ^ the Funds investment objective. ^ While the Fund seeks to maintain a constant net asset value of $1.00 per share, ^ there can be no assurance it will be able to do so. The Portfolio invests in high quality, U.S. dollar-denominated money market instruments of domestic and foreign issuers, including U.S. Government securities and prime commercial paper. When appropriate, the Portfolio may also invest in high-grade short-term obligations other than prime commercial paper as well as certificates of deposit, bankers acceptances and other short-term securities issued by domestic or foreign banks or their subsidiaries or branches. The Portfolio may invest without limit in U.S. dollar-denominated obligations of foreign issuers, including foreign banks. Such investments involve special risks. These include unfavorable political and economic developments, possible withholding taxes, seizure of foreign deposits, interest limitations or other governmental restrictions which might affect payment of principal and interest. Additionally, there may be less public information available about foreign banks and their branches. Foreign branches of foreign banks are not regulated by U.S. banking authorities, and generally are not bound by accounting, auditing and financial reporting standards comparable to U.S. banks. The Portfolio does not limit the amount of its assets which can be invested in one type of instrument or in any foreign country. The Portfolio will invest only in U.S. dollar-denominated money market instruments meeting credit criteria which the Trustees believe present minimal credit risk, and that are (i) short-term obligations rated in one of the two highest short-term ratings categories by at least two nationally recognized rating services (or if only one rating service has rated the security, by that service), or (ii) unrated securities determined by the investment adviser to be of comparable quality. The Portfolio will maintain a dollar-weighted average maturity of 90 days or less and will not invest in securities with remaining maturities of more than 397 days. The Portfolio may invest in variable or floating-rate securities some of which provide for periodic recovery of principal on demand. Under certain conditions, these securities may be deemed to have remaining maturities equal to the time remaining until the next interest adjustment date or the date on which principal can be recovered on demand. The Portfolio will not invest more than 5% (determined at the time of investment) of its total assets in securities rated in the second highest short-term rating category or comparable unrated securities. Subject to the policies of Rule 2a-7 under the Investment Company Act of 1940, the Portfolio does not intend to purchase securities of any issuer if, immediately thereafter, more than 5% of its total assets would be invested in securities of that issuer. Consistent with its investment objective, the Portfolio will attempt to maximize yields by portfolio trading and by buying and selling portfolio investments in anticipation of or in response to changing economic and money market conditions and trends. The Portfolio may also invest to take advantage of what its investment adviser believes to be temporary disparities in yields of different segments of the money market or among particular instruments within the same segment of the market. If Fund expenses exceed income, Fund shareholders will not receive distributions. The Portfolio may purchase securities on a when-issued basis and for future delivery by means of forward commitments, for which segregated accounts are used when required. The Portfolio may enter into repurchase agreements. These transactions must be fully collateralized at all times, but involve some risk if the counterparty should default on its obligations or if the Portfolio is delayed or prevented from recovering the collateral. ^ The Portfolios investments in certain debt obligations may cause the Fund to recognize taxable income in excess of the cash generated by such obligations. Thus, the Portfolio could be required at times to liquidate other investments in order to satisfy its distribution requirements. Management and Organization Management. The Portfolios investment adviser is Boston Management and Research (BMR), a subsidiary of Eaton Vance Management (Eaton Vance), with offices at Two International Place, Boston, MA 02110
